DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 10/07/21.  This action is made Final.  
Claims 1, 3, 5, 6, 8, 10-11, 13, 15-18 are pending in the case.  Claims 1, 6 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 6661438 B1; hereinafter as Shiraishi) in view of Brid (2013/0111396; hereinafter as Brid) further in view of Nurmi (US 2006/0095846 A1; hereinafter as Nurmi).  

As to claims 1, 6, 11, Shiraishi discloses:
A wearable electronic device, a method, and a non-transitory computer readable storage medium (see Fig. 1A and Col. 15, lines 35-45), comprising: 
a crown (see Fig. 1A and Col. 15, lines 35-51; crown 14A); 
one or more processors (see Fig. 2 and Col. 16, lines 4-10); 
a memory (see Fig. 2 and Col. 16, lines 11-39); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs (see Fig. 2 and Col. 16, lines 11-39) including instructions for: 
 (see Figs. 7A-7B, 23A and Col. 20, lines 18-45.  Further see Fig. 10E and Col. 47, lines 52-64; list of contacts are displayed);
 detecting a rotation of the crown (see Figs. 7A-7B, 23A, 43A and Col. 15, lines 46-60, Col. 20, lines 18-45 and Col. 51, lines 47-61; angle of rotation or number of revolution); and
in response to detecting rotation of the crown:
	moving, based on the detected rotation of the crown, the content in a direction that is away from a beginning of the content and towards an end of the content so that a respective portion of the content moves from the first position of the display toward a second position of the display (see Figs. 7A-7B, 23A, 43A and Col. 15, lines 46-60, Col. 20, lines 18-45 and Col. 51, lines 47-61; angle of rotation or number of revolution causes the content object to be scrolled).
Shiraishi does not appear to teach:
a respective portion of the content moves toward a second position of the display without reaching the second position of the display;
in accordance with a determination that the respective portion of the content has been moved, based on the rotation of the crown, within a predefined distance of the second position of the display;
	automatically moving the respective portion of the content to the second position of the display.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for content navigation), Brid teaches an electronic device (see ¶ 0020) configured for
displaying content on a display of the electronic device (see Fig. 2 and ¶ 0032; content 221), the content including a plurality of content portions (see Fig. 2 and ¶ 0032, 0034; a portion of the content 221 is displayed within a scrollable window or view within a display; ¶ 0035; snap points are associated with the content, i.e., an e-mail list might have snap points every five e-
detecting a user input (see ¶ 0033; the user interfaces with a visualization on the display or might otherwise interact with the display through some gestures to cause the scroll operation to occur);
in response to detecting the user input: moving based on the user input, the content in a direction that is away from a beginning of the content and towards and end of the content (see ¶ 0033; scroll the content vertically) so that a respective portion of the content moves toward a second position of the display without reaching the second position of the display (see Fig. 7 and ¶ 0051; vertical scrolling.  See Fig. 8 and ¶ 0053; vertical scrolling is possible and there are vertical snap points provided; after the completion of a vertical scroll operation, the top boundary 801T of the scrollable view 800 coincides with the vertical snap point 802A {~respective portion of the content 802A has not reached the second position of the display 801T}); and
in accordance with a determination that the respective portion of the content has been moved, based on the user input, within a predefined distance of the second position of the display (see 00019; the scroll viewer control enforces the inertial snap point by causing the scroll to stop when a boundary of scrollable view coincides with the inertial snap point. see ¶ 0047; a boundary of the scrollable view stops at the appropriate inertial snap point such that the boundary and the snap point coincide.  i.e., such a snap point might be the closest snap point to where the inertial movement would have stopped without any inertial snap points.  ¶ 0041; some users may prefer vertical snap points to be enforced at the top boundary or at the bottom boundary.  See Fig. 8 and ¶ 0053; vertical scrolling is possible and there are vertical snap points provided; after the completion of a vertical scroll operation, the top boundary 801T of the scrollable view 800 coincides with the vertical snap point 802A {~predefined distance}, Again, if occur within a certain distance from the inertial snap point]);
	automatically moving the respective portion of the content to the second position of the display (see ¶ 0047; a boundary of the scrollable view stops at the appropriate inertial snap point such that the boundary and the snap point coincide even after the user has completed the scroll gesture).
Both references are analogous art because they are both directed towards a graphical user interface for navigating displayed content; therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content navigation system of Shiraishi to include the inertial snap points feature as taught by Brid to provide a graphical user interface that allows automatically moving the content based on the crown input as claimed.  One would be motivated to make such a combination is to allow the user to interact with the content easily and naturally (Brid: see ¶ 0003).
Shiraishi and Brid do not appear to teach while automatically moving the content to the second position of the display, generating a tactile output at the wearable electronic device, wherein generating the tactile output is conditioned on the respective portion of the content being moved to the second position of the display based on the rotation crown, within the predefined distance of the second position of the display.
In the same field of endeavor as the claimed invention (i.e., graphical user interface for navigating content), Nurmi discloses an electronic device configured for while automatically moving the content to the second position of the display, generating a tactile output at the wearable electronic device, wherein generating the tactile output is conditioned on the respective portion of the content being moved to the second position of the display based on the when scrolling, when the end of a list is passed or reached, or when certain parts of the items are passed or reached).
All references are analogous art because they are directed towards a graphical user interface for navigating displayed content; therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content navigation system of Shiraishi as modified by Brid to include the tactile feedback related to certain parts of the items are passed or reached as taught by Nurmi to provide a graphical user interface that generates tactile output.  One would be motivated to make such a combination is because the feedback allows a user to find certain kind of items more easily (Nurmi: see ¶ 0015).  This is true since Shiraishi discloses a notification control unit having a vibration generating unit that generates vibration so that the user is notified of the presence of information through a sign, thus enhancing the credibility of recognition by the user (Shiraishi: see Col. 6, lines 28-39).  Additionally, Brid also discloses a visual feedback at the snapping points such as a temporary slow-down at the snap points, (Brid: see ¶ 0047; slow down to a stop).

As to claims 5, 10, 15, Shiraishi, Brid, and Nurmi teach the limitations of claim 1 as set forth above. Shiraishi, Brid, and Nurmi further disclose: wherein the crown of the wearable electronic device is a mechanical crown (Shiraishi: see Fig. 1A and Col. 15, lines 35-51; crown 14A).

Claims 3, 8, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi, Brid, and Nurmi further in view of Alviar et al. (US 2009/0164937 A1; hereinafter as Alviar)

As to claims 3, 8, 13, Shiraishi, Brid, and Nurmi teach the limitation of claim 1 as set forth above. 
Shiraishi, Brid, and Nurmi further teach: wherein the respective portion of the content is a zoomable visual element (Shiraishi: see Col. 15, lines 60-67).  Shiraishi, Brid, and Nurmi do not appear to teach in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a minimum zoom level, causing the respective portion of the content to shrink to a zoom level that is less than the minimum zoom level before automatically returning to the minimum zoom level. 
In the same field of endeavor as the claimed invention (i.e., graphical user interface), Alviar discloses an electronic device configured for:
displaying zoomable visual element on the touch-sensitive display of the wearable electronic device (see ¶ 0024);
in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a minimum zoom level, causing the respective portion of the content to shrink to a zoom level that is less than the minimum zoom level before automatically returning to the minimum zoom level (see ¶¶ 0024, 0055; minimum zoom level);
All references are in the same field of endeavor as the claimed invention (i.e., graphical user interface), it would have been obvious to one of ordinary skill in the art having the teachings of Shiraishi, Brid, Nurmi, Alviar in front of them, before the effective filing date of the claimed invention, to have modified the user interface as disclosed by Shiraishi, Brid, and Nurmi to include minimum zoom level as taught by Alviar to permit the user to fully zoom in or out with a single manipulation of the user scroll input device (Alviar: see ¶ 0055).  
As to claims 16-18, Shiraishi, Brid, and Nurmi teach the limitation of claim 1 as set forth above. 
Shiraishi, Brid, and Nurmi further teach: wherein the respective portion of the content is a zoomable visual element (Shiraishi: see Col. 15, lines 60-67).  Shiraishi, Brid, and Nurmi do not appear to teach in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a maximum zoom level, causing the respective portion of the content to enlarge to a zoom level that is beyond the maximum zoom level before automatically returning to the maximum zoom level. 
In the same field of endeavor as the claimed invention (i.e., graphical user interface), Alviar discloses an electronic device configured for:
displaying zoomable visual element on the touch-sensitive display of the wearable electronic device (see ¶ 0024);
in accordance with a determination that rotation of the crown causes the zoomable visual element to zoom beyond a maximum zoom level, causing the respective portion of the content to enlarge to a zoom level that is beyond the maximum zoom level before automatically returning to the maximum zoom level (see ¶¶ 0024, 0055; maximum zoom level);
All references are in the same field of endeavor as the claimed invention (i.e., graphical user interface), it would have been obvious to one of ordinary skill in the art having the teachings of Shiraishi, Brid, Nurmi, Alviar in front of them, before the effective filing date of the claimed invention, to have modified the user interface as disclosed by Shiraishi, Brid, and Nurmi to include minimum zoom level as taught by Alviar to permit the user to fully zoom in or out with a single manipulation of the user scroll input device (Alviar: see ¶ 0055).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8, 10-11, 13, 15-18 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179